UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7493



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOSEPH MASON SPRAGUE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (7:04-cr-00029-HMH-AL)


Submitted:   February 22, 2007            Decided:   March 1, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Mason Sprague, Appellant Pro Se. Elizabeth Jean Howard,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Joseph Sprague appeals the district court’s order denying

his motion for written order and for clarification of record,

following the denial of Sprague’s Fed. R. Crim. P. 36 motion.           The

underlying basis for Sprague’s motion is that he seeks to have his

criminal judgment order amended to reflect satisfaction of the

restitution   ordered   by    the   district   court,   based    upon   the

forfeiture by the United States of a vehicle Sprague purchased

allegedly with proceeds from the bank robbery of which he was

convicted.    We find no error in the district court’s denial of

Sprague’s motion. To the extent Sprague seeks to appeal the denial

of his request for clarification of the district court’s oral order

denying Sprague’s Rule 36 motion, we find no error.             The docket

sheet clearly shows that the district court denied his motion for

clarification.    To the extent Sprague seeks to challenge the

district court’s denial of the underlying Rule 36 motion,* we

likewise find no error.      The judgment order is correct as entered.

The determination of whether Sprague’s restitution obligations have

been satisfied is a post-judgment accounting matter that does not



     *
      While it appears as though an appeal from the district
court’s denial of Sprague’s Rule 36 motion may be untimely, Sprague
has asserted that he did not receive notice of the denial of said
motion until the day before he filed his motion for written order
and motion for clarification. Even assuming, arguendo, that he
timely raised his challenge to the underlying order, given that
there is no error, clerical or otherwise, in Sprague’s judgment of
conviction, this challenge would be without merit.

                                    - 2 -
affect the integrity of the original judgment of conviction.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -